SUMMARY ORDER
Petitioner-appellant Giovanni Bell (“Bell”) appeals from the April 10, 2003 judgment of the United States District Court for the Eastern District of New York (Ross, J.), denying his petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254. Petitioner claims that the prosecution violated the strictures of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), by failing to obtain from the Department of Correction (“DOC”) a photograph of a co-defendant that could have undermined the identification of Petitioner as the perpetrator of the offense conduct. For substantially the reasons provided by the district court, we cannot conclude that the state court decision finding no Brady violation was contrary to, or unreasonably applied, Brady and its Supreme Court progeny.
Because we also find Petitioner’s other claims to be without merit, the judgment of the district court is AFFIRMED.